 Case 1:21-cv-00662-RM Document 7 Filed 03/05/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 21-cv-00662-NYW

BIG SKY TRADING LLC,

         Plaintiff,

 v.

 ALFALFA’S MARKET, INC.,

         Defendant.


            PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION AND TO
             CONSOLIDATE HEARING WITH THE TRIAL ON THE MERITS


       Big Sky Trading LLC (the “Plaintiff”), by and through its undersigned counsel, hereby

moves this Court for the entry of a preliminary injunction pursuant to Fed. R. Civ. P. 65(a), against

defendant, Alfalfa’s Market, Inc. (“Defendant”). As grounds, the Plaintiff states as follows:

       1.       In support of this Motion, the Plaintiff adopts and incorporates its

contemporaneously filed Plaintiff’s Memorandum of Law in Support of its (A) Emergency Motion

for Temporary Restraining Order and (B) Motion for Preliminary Injunction (the “Memorandum

of Law”), including the Declaration of Plaintiff in Support of Injunctive Relief and PACA Trust

Claim of Big Sky Trading LLC, (the “Declaration of Plaintiff”) and exhibits attached thereto.

       2.       For the same reasons stated in the Memorandum of Law and the Declaration of

Plaintiff, the Plaintiff respectfully requests this Court enter a Preliminary Injunction to enjoin the

Defendant, its agents, employees, successors, banking institutions, attorneys, and all other persons

in active concert or participation with them from using, consuming, or otherwise dissipating PACA
 Case 1:21-cv-00662-RM Document 7 Filed 03/05/21 USDC Colorado Page 2 of 3




trust assets and other Defendant owned assets, or making payment of any trust or Defendant owned

assets to any creditor, person, or entity until further order of this Court.

          3.     The Preliminary Injunction should also order the Defendant, its agents, employees,

successors, banking institutions, attorneys, and all persons in active concert and participation with

the Defendant to immediately turn over to the registry of the Court all assets impressed with the

PACA trust for the benefit of all unpaid trust beneficiaries such as the Plaintiff.

          4.     As set forth in the contemporaneously-filed Memorandum of Law and Declaration

of Plaintiff, absent the entry of the requested Preliminary Injunction, immediate and irreparable

injury, loss, and damage will continue to harm the Plaintiff because the Defendant will continue

dissipating the Plaintiff’s interest in the statutory trust and its secured interest in the Company’s

assets.

          5.     Plaintiffs further seeks to advance the trial on the merits and consolidate it with the

hearing on entry of a Preliminary Injunction to the extent permissible under Fed. R. Civ. P.

65(a)(2).

          WHEREFORE, the Plaintiff prays this Court enter a Preliminary Injunction that (1) enjoins

the Defendant’s continued dissipation of the PACA Trust Assets and (2) directs the Defendant, its

agents, employees, successors, banking institutions, attorneys, and all persons in active concert

and participation with the Defendants to immediately turn over to the registry of the Court all

assets impressed with the PACA trust for the benefit of all unpaid trust beneficiaries such as the

Plaintiff.




                                                  -2-
Case 1:21-cv-00662-RM Document 7 Filed 03/05/21 USDC Colorado Page 3 of 3




Dated: March 5, 2021                Respectfully submitted,


                                      s/ Kyler K. Burgi
                                     Kyler K. Burgi
                                     Michael S. Richardson
                                     DAVIS GRAHAM & STUBBS LLP
                                     1550 17th Street, Suite 500
                                     Denver, Colorado, 80202
                                     Telephone: 303.892.9400
                                     Facsimile: 303.893.1379
                                     Email: kyler.burgi@dgslaw.com
                                             mike.richardson@dgslaw.com

                                     AND

                                     Jason R. Klinowski
                                     KLINOWSKI DAMIANO LLP
                                     P.O. Box 43404
                                     Birmingham, Alabama 35243
                                     Telephone: 205.644.8881
                                     Facsimile: 205.644.8489
                                     Email: jklinowski@aglawyer.com

                                     Attorneys for Plaintiff Big Sky Trading LLC




                                  -3-
